Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) In regards to the all the dependent claims, it is respectfully requested to add a proper quantitation mark, such as “,” after the claim number recited in each dependent claim, such as, “in claim 18, wherein…”.

(2) The “above 20 W.m-1K-1” of Claim 20 should be “above 20 W·m-1K-1”.

(3) The “is of uniform cross-sectional shape” of Claim 23 and “is of rectangular cross-section” of Claim 24 would have a better form, if amended to be “has a uniform cross-sectional shape” and “has a rectangular cross-section shape”.

(4) The “be put in contact with” of Claim 29 should be “be in contact with”, see the “in contact with” of the other dependent claims.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “coatings formed from metal or metal alloy” of Claim 1,
The “metal or metal alloy” merely recites a material to obtain a coating by the coating apparatus, in other words, in the apparatus, use of metal or non-metal for coating is mere different use of the coating apparatus, thus the material type does not add a patentable weight to the claimed coating apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art performs a coating, it is sufficient to meet the claimed limitation.

(2) In regards to the “being suited to be heated at a temperature above the condensation temperature of the metal or metal alloy vapors” and “being suited to be maintained at a temperature below the condensation temperature of the metal or metal alloy vapors” of Claim 1,
The “a temperature above…” and “a temperature below…” merely recites a functional result caused by differently heating, in other words, setting a higher temperature or a lower temperature is mere different use of a heating unit, thus the limitation does not add a patentable weight to the claimed coating apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches wall heating is capable of controlling a temperature, it is sufficient to meet the claimed limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 18 recites “at a temperature above the condensation temperature”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “at a temperature above a condensation temperature”.

(2) Claim 18 recites “in the form of an external casing”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “in a form of an external casing”.

(3) The “wherein the metallic piece is in copper” of Claim 21 is not clear. Does it mean the metallic piece is disposed inside copper? Or does it mean the metallic piece is made of copper?
For the purpose of an examination, it will be examined inclusive of “made of copper”.

(4) Claim 25 recites the “in contact with walls of the vapor trap”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “in contact with the vapor trap inner walls”.

(5) The “the vapor trap inner walls of the inward side of the vapor trap” of Claim 27 is not clear, because:
First, there is insufficient antecedent basis for the “the inward side”.
Second, it is considered the limitation is redundant, because inner walls intrinsically mean wall of inward side.
For the purpose of examination, it will be examined inclusive of mere “the vapor trap inner walls”.

(6) The “the vaport trap walls” of Claim 29 is not clear.
It is not clear what the “vaport” is and there is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “the vapor trap inner walls”.

(7) Claim 32 recites the “one below the substrate path”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “one below a substrate path”.

(8) Claim 33 recites the “in contact with the walls of the central casing”. There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “in contact with the inner walls of the central casing”.

(9) The “capable of” of Claim 18, “suited to” of Claim 18, “intended to” of Claim 28, “suitable to” of Claim 28, “suitable to” of Claim 29, and “suited to” of Claim 34 are not clear.
Because the terms merely define “capability” of the structure, thus it is not clear the limitation actually requires that the structure should perform the function or the limitation merely requires the structure is capable of performing the function.
For the purpose of examination, it will be examined inclusive of both ways.
Further, if the applicants intends that the limitation actually requires that the structure should perform the function, an appropriate correction is respectfully requested, such as:
The “substrate capable of running” of Claim 18 would be “substrate running”.
The “casing being suited to be heated” of Claim 18 would be “casing heated” of Claim 18.
The “inward end intended to contact” of Claim 28 would be “inward end contacting” of Claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 25, 27, and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sferlazzo et al. (US 20120034733, hereafter ‘733).
Regarding to Claim 18, ‘733 teaches:
System, for depositing a thin film on a substrate (abstract, note the flow chart of Fig. 2 teaches a metal deposition on a running web substrate), and a high degree of vacuum isolation between neighboring zones (Fig. 1, [0024], note the apparatus 10 having multiple zones is a vacuum chamber, the claimed “A vacuum deposition facility for continuously depositing, on a running substrate, coatings formed from metal or metal alloy, the facility comprising: a vacuum chamber, the substrate capable of running along a given path in the vacuum chamber”);
A selenization furnace 66 having a selenium source 70 ([0027], the claimed “the vacuum chamber including: a central casing having a substrate entry and a substrate exit located on two opposite sides of the central casing and a vapor jet coater”);
A multiple zone resistive heater comprising heating components 74 enables the furnace temperature along the web path through the selenization furnace 66 to vary ([0027]), and The web 34 then moves through the furnace 66 where selenization occurs (step 110), at a temperature between 250° C and 600° C ([0029], the claimed “inner walls of the central casing being suited to be heated at a temperature above the condensation temperature of the metal or metal alloy vapors”);
The traps 62 ([0027]), and the trap 62A prevents selenium that may escape from the selenization furnace 66 from entering the sputtering zone 18A ([0029], see also [0044] teaching “The selenium traps 172 prevent selenium that may escape the furnace 164 from entering the sputtering chamber 162 or adversely affecting other system components”, the claimed “and a vapor trap in the form of an external casing located at the substrate exit of the central casing”);
The trap 82 includes alternating plenums 86, and the plenums 86 are maintained at a low temperature, for example, at a temperature between 0° C and 20° C ([0038], the claimed “vapor trap inner walls being suited to be maintained at a temperature below the condensation temperature of the metal or metal alloy vapors”);
Figs. 1 and 4 show a narrow connector between the furnace 66 and the plenum 86, which is considered as the narrow gap 90 of trap 82 (the claimed “a passage linking the central casing to the vapor trap including at least one thermal connector extending at least from the inner walls of the central casing to the vapor trap inner walls”).

Regarding to Claims 25, 27, 29 and 33,
Figs. 1 and 4 of ‘733 show a narrow connector between the furnace 66 and the plenum 86, which is considered as the narrow gap 90 of trap 82. The figures included an interpretation that the two ends of the narrow connector respectively protrude into the wall of the furnace 66 and the wall of the trap 62 (the claimed “wherein the thermal connector protrudes in the central casing and is in contact with walls of the vapor trap” of Claim 25, “wherein the vapor trap has an inward end and wherein the thermal connector does not extend beyond a plane of one of the vapor trap inner walls of the inward side of the vapor trap” of Claim 27, “wherein the thermal connector protrudes from the substrate exit and is suitable to be put in contact with the vaport trap walls” of Claim 29, and “wherein the thermal connector protrudes in the vapor trap and is in contact with the walls of the central casing” of Claim 33).

Regarding to Claim 30,
‘733 teaches A multiple zone resistive heater comprising heating components 74 enables the furnace temperature along the web path through the selenization furnace 66 to vary ([0027], the claimed “wherein the central casing includes a local heater adjacent the thermal connector”).

Regarding to Claim 31,
Figs. 1 and 4 of ‘733 shows traps 62 including 62A and 62B, which are disposed at opposite side of the furnace 66 (the claimed “further comprising a second vapor trap located at the substrate entry of the central casing”).

Regarding to Claim 32,
Figs. 1 and 4 of ‘733 shows an upper wall of the connector is above the substrate 34 and a lower wall of the connector is below the substrate (the claimed “wherein the at least one thermal connector includes two thermal connectors, one below the substrate path and the other one above the substrate path”).

Regarding to Claim 34,
Claim 34 is rejected for substantially the same reason as claim 18 rejection above, because the feature of claim 34 is the same as claim 18 and it is merely presented with similar terms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 22-24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘733.
Regarding to Claim 19,
Figs. 1 and 4 of ‘733 show a narrow connector between the furnace 66 and the plenum 86, which is considered as the narrow gap 90 of trap 82, and the narrow connector can be interpreted as monobloc piece, thus ‘733 teaches the claimed “wherein the thermal connector includes a monobloc metallic piece” of Claim 19, except the “metallic”.

However, a metal is widely used in a substrate processing equipment for the purpose of providing proper durability.

Thus, even if ‘733 is silent about the “metallic”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a metallic material, for the purpose of providing a proper durability for a substrate passage under a high temperature environment.

Regarding to Claim 22,
Figs. 1 and 4 of ‘733 show a narrow connector between the furnace 66 and the plenum 86, which is considered as the narrow gap 90 of trap 82, therefore, the narrow connector intrinsically has a thickness, thus ‘733 teaches the claimed “wherein a thickness of the thermal connector is” of Claim 23, except the “between 6 and 18 mm”.

However, depending on a thickness of a metal, the heat conductivity can be adjusted, thus the thickness is a result effective parameter to control the heat conductivity.

Consequently, even if ‘733 is silent about the “between 6 and 18 mm”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the thickness, as claimed, for the purpose of controlling the heat conductivity, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding to Claims 23-24,
‘733 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 23: wherein the thermal connector is of uniform cross-sectional shape and extends over an entire width of the substrate exit of the central casing.
Claim 24: wherein the thermal connector is of rectangular cross-section.

However, ‘733 teaches web substrate or a discrete substrate, and discrete substrate means an individual component such as a glass plate, a glass panel ([0023], note the web substrate or glass substrate has a rectangular shaped cross section along the width direction of the substrate. Thus, even if ‘733 is silent about the “cross-sectional shape”, 
Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the narrow connector of ‘733 to have a rectangular cross-section, for the purpose of providing a proper passage shape for transferring the web or glass plate substrate.

Regarding to Claim 26 and 28,
‘733 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 26: wherein the thermal connector protrudes inwards from one of the inner walls of the central casing by at least 4 mm.
Claim 28: wherein the vapor trap has an inward end intended to contact the central casing, the thermal connector protruding in an inward direction and suitable to be inserted in a cavity of the central casing.

However, Fig. 6 of ‘733 shows traps 172 directly connected with the furnace 164.

Therefore, in order to obtain the direct contact configuration of Fig. 6,
Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have inserted the narrow connector into the furnace by simply moving the trap 82 of Fig. 4, since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.
Further, inserting the narrow connector into the furnace intrinsically increase a protrusion distance from the inner wall of the furnace from 0 mm, therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the distance, as claimed, for the purpose of controlling heat conduction distance, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘733, in view of Yamasaki et al. (US 20030037730, hereafter ‘730).
Regarding to Claims 20-21,
As discussed in the claim 19 rejection above, a metal can be used for the connector, thus the metal intrinsically has a thermal conductivity.

‘733 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 20: wherein the metallic piece is made of a metal with a thermal conductivity above 20 W.m-1K-1.
Claim 21: wherein the metallic piece is in copper.

‘730 is analogous art in the field of processing system (title). ‘730 teaches the trap body 56 and the trapping plates 60 are formed of copper having high heat conductivity ([0088]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted copper, as the narrow connector between the furnace 66 and the plenum 86, which is considered as the narrow gap 90 of trap 82, for the purpose of providing high heat conductivity from the furnace, thus maintaining the high temperature of the narrow gap.
Further, when the copper is applied, the copper meets the thermal conductivity, as claimed in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718